TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00224-CV


Jeffrey Lee Hoyle, Appellant

v.

Sheriff William Baird and Margarette Smith, Appellees




FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
NO. 14,294, HONORABLE BEN WOODWARD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant Jeffrey Hoyle appealed from a final order that was signed on April 3, 2008.
On August 19, 2008, this Court notified Hoyle that his brief was overdue and that his failure to file
a motion for extension of time by August 29, 2008, would result in the dismissal of his appeal for
want of prosecution.  To date, Hoyle has not responded to this Court's notice.  Accordingly, we
dismiss this appeal for want of prosecution.
 
__________________________________________
						Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   October 3, 2008